ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Xerox Corporation                            )      ASBCA No. 61712
                                             )
Under Contract No. GS-25F-0062L              )
 D.O. No. SP7000-15-F-0102 et al.            )

APPEARANCE FOR THE APPELLANT:                        Donald J. Walsh, Esq.
                                                      Wright, Constable & Skeen, LLP
                                                      Baltimore, MD

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Jared M. Miller, Esq.
                                                      Trial Attorney
                                                      DLA Energy
                                                      Fort Belvoir, VA

                                                     Bruce T. McCarty, Esq.
                                                      Trial Attorney
                                                      DLA Distribution
                                                      New Cumberland, PA

                                 ORDER OF DISMISSAL

       The dispute has been settled.

       Dated: August 14, 2019




                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
 Services Board of Contract Appeals in ASBCA No. 61712, Appeal of Xerox
 Corporation, rendered in conformance with the Board's Charter.

        Dated:

                                                   PAULLA K. GATES-LEWIS
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals